GRISSOM, Chief Justice.
Ruby McQuskey sued Jerry Watkins in Howard County on a note executed by Watkins. Watkins resided in Taylor County and filed a plea of privilege to be sued there. Watkins’ plea was overruled and he has appealed.
The note sued on is as follows:




*383


Plaintiff claimed the right to maintain suit in Howard County under the 5th exception to the general rule, stated in Art. 1995, Vernon’s Ann.Civ.St. art. 1995, that suit must be brought in the county where the defendants reside. Exception 5 provides that if a person has contracted in writing to perform an obligation in a particular county, expressly naming such county, or a definite place therein, by such writing, suit upon or by reason of such obligation may be brought against him in said county. Exceptions to Article 1995 are strictly construed. They must be clearly established before a citizen can be deprived of the right to be sued in the county of his domicile. National Life Co. v. Rice, 140 Tex. 315, 167 S.W.2d 1021; Colorado County v. J. M. English Truck Line, Inc., Tex.Civ.App., 203 S.W.2d 357.
An examination of the note reveals that Watkins did not therein agree to pay the note at Big Spring. It- merely shows that he promised to pay the note to the order of Charlie Tune of Big Spring. Immediately under.Tune’s written name and address the printed .portion of the note directs that the “Dealer’s Name and Address” be stated. The payee’s name and address were written *384exactly as directed by said printed portion of the note. It purports to show only the name and address of the payee. The note does not contain an agreement by the maker to pay it at Big Spring. The printed word “at” follows the name and address of the payee, “at” is followed by a blank which was not filled and no place at which payment was to be made is stated. The printer of the note evidently intended that if the parties desired to provide for payment at a certain place that such place should be written into the note after the printed word “at”. This was not done. Exception 5 is not applicable and the plea of privilege should have been sustained. Nichols v. Benjamin Franklin Bond & Indemnity Corporation, Tex.Civ.App., 81 S.W.2d 279.
The judgment is reversed with instructions to transfer the case to Taylor County.
Reversed with instructions.